Action to recover upon alleged contract for personal services.
These facts appear to be admitted: H. N. Askins, Sr., resident of Chesterfield County, South Carolina, died intestate in June, 1936, leaving Alma F. Askins, his widow, and two children, Florence Neal *Page 585 
and H. N. Askins, Jr., as his only heirs at law. Alma F. Askins qualified as administratrix of the estate of said intestate on 9 July, 1936, in said county and State. The intestate died seized of several tracts of land in Union County, North Carolina. H. K. Helms was appointed and qualified as ancillary administrator on 19 December, 1936, in Superior Court of Union County, North Carolina.
Plaintiff instituted this action on 16 December, 1936, against the administratrix appointed in South Carolina and the two children of H. N. Askins, and filed complaint in which he alleged in substance that H. N. Askins, Sr., entered into a special oral contract with him by which he was employed to attend to the wants of, render assistance to and look after said Askins when called on by him when indulging in alcoholic liquor and sick therefrom, and as consideration therefor "said Askins would give the plaintiff a home, a good home with a well of water and some 50 or 75 acres of land," the purpose and intent being that Askins would make a will devising to plaintiff the land; that plaintiff moved onto the lands of said Askins, worked as tenant, and fully compiled with all the terms of the contract from then until the death of Askins; that a short time before his death Askins pointed out to plaintiff and to others the line which would separate from his other lands the boundary of about 75 acres of land which he expected and had agreed to give plaintiff, and that if plaintiff be not entitled to recover on special contract, that he recover on quantum meruit
for services rendered in the reasonable sum of $1,500.
At the time of instituting the action, writ of attachment was issued and levy made on all the lands of which H. N. Askins died seized in Union County, North Carolina.
Pending publication of notice of summons and of attachment the defendants named therein on 4 January, 1937, entered special appearance and moved to dismiss the action and attachment. The motion was denied and appeal taken.
On 11 January, 1937, attorneys representing the South Carolina administratrix gave notice to H. K. Helms, ancillary administrator, that the administration in South Carolina was in process of settlement, that the estate was insolvent, and that it would be necessary to sell lands in Union County, North Carolina, to make assets.
On 6 February, 1937, by order, H. K. Helms, administrator, was made party defendant, and as such he filed answer denying the material allegations of the complaint.
At the February Term, 1937, of Superior Court, "by consent the motion to vacate and dismiss is overruled and the objection is withdrawn, and Alma Askins, individually, makes herself a party defendant," and she and other defendants were granted time in which to *Page 586 
answer or demur. On 16 March, 1937, Alma F. Askins, H. N. Askins, Jr., and wife, Mrs. H. N. Askins, Jr., Florence Neal and husband, Neal, filed answer denying the material allegation of the complaint.
At the trial below plaintiff offered evidence tending to support the allegations of his complaint.
Over objection by defendant, plaintiff's wife was permitted to testify that in 1928 she heard a conversation between H. N. Askins and the plaintiff as follows: "Him and Ed were sitting in the room there one day, talking, and he asked Ed, told Ed if he would take care of him he would give him a house and farm, about 50 to 75, acres to take care of him, and Ed agreed to do that."
Defendant further excepted to introduction in evidence of attachment proceedings.
The case was submitted to the jury on the following issues:
1. Did the defendant's intestate H. N. Askins and Edward Price enter into the contract alleged in the complaint?
2. Did the defendant's intestate H. N. Askins breach said contract, as alleged in the complaint?
3. Did the plaintiff Edward Price render services to the said H. N. Askins in good faith, relying on his contract and agreement with him, as alleged in the complaint?
4. What amount, if any, is the plaintiff entitled to recover?
Defendants objected to the submission of those issues and tendered others, which were refused, and defendants except.
The jury answered the first three issues in the affirmative and the fourth, $1,350."
Upon the verdict judgment was rendered and the following inserted therein: "And that this judgment shall be a prior lien by reason of the attachments hereinbefore issued and by reason of the appearances herein of Alma F. Askins, widow, and Harold Askins and Florence Neal, heirs at law, on all of the assets of the estate of H. N. Askins in North Carolina against any claims or demands against said estate by the said Alma F. Askins, widow, and Harold Askins and Florence Neal, heirs at law."
Defendants appealed to the Supreme Court and assigned error.
These are the principal questions arising on this appeal: (1) In action by husband to recover for personal services is wife competent to testify to a transaction between husband and a deceased person? C. S., 1795. (2) Where right to recover on special oral *Page 587 
contract to convey real property as compensation for service rendered by husband is denied, is wife competent to testify to such contract on husband's claim for compensation on quantum meruit? (3) Do issues submitted fully present controversy? (4) Was refusal of motion to nonsuit proper? (5) Is plaintiff entitled to lien by virtue of attachment and by reason of personal appearance of heirs at law?
We answer the first four "Yes" and the fifth "No."
1. Defendant's contention that the wife of plaintiff is incompetent to testify to conversation she heard between plaintiff and intestate, C. S., 1795, is untenable. In Burton v. Styers, 210 N.C. 230, 186 S.E. 248,Devin, J., said: "It has been consistently held by this Court that the prohibition against the testimony of `a person interested in the event' extends only to those having a `direct legal or pecuniary interest' and not to the sentimental interest the husband or wife would naturally have in the lawsuit of the other." Helsabeck v. Doub, 167 N.C. 205, 83 S.E. 241;Chemical Co. v. Griffin, 204 N.C. 559, 169 S.E. 152; Hager v. Whitener,204 N.C. 747, 169 S.E. 645; Vannoy v. Stafford, 209 N.C. 749,184 S.E. 512; C. S., 1801.
2. The defendant challenges the testimony of the wife of the plaintiff as incompetent for that the contract sued upon relates to real property and, if established, the wife would acquire an interest therein, and thereby is interested in the event of the action. On the facts of this case the objection is not sustained. The plaintiff alleges special oral contract to convey specific real property as compensation for services rendered, and in the event that he be not entitled to recover on such special contract, that he is entitled to recover for services rendered on quantum meruit
basis. The defendant does not plead the statute of frauds, but enters a general denial to those allegations. This is equivalent to a plea of the statute. In McCall v. Industrial Institute, 189 N.C. 775, 128 S.E. 349,Connor, J., states: "A parol contract to sell or convey land may be enforced unless the party to be charged takes advantage of the statute by pleading the same. But a denial of the contract as alleged is equivalent to a plea of the statute." Arps v. Davenport, 183 N.C. 72, 110 S.E. 580;Henry v. Hilliard, 155 N.C. 373, 71 S.E. 439. Defendant's denial renders the special oral contract void. Plaintiff is forced to resort to recover for services on quantum meruit. Thus the real property and any inchoate right the wife may have in the recovery of it are eliminated from the case.
3. The issues submitted fully presented the controversy. It seems that the law is settled that if issues submitted by the court are sufficient in form and substance to present all phases of the controversy, there is no ground for exception to same. Bailey v. Hassell, 184 N.C. 450,115 S.E. 166. *Page 588 
4. Motions for judgment as of nonsuit were properly refused. The evidence was plenary for consideration by the jury on the allegations of contract, performance by the plaintiff, breach by the intestate, and damages.
The defendant's estate cannot escape liability for the services rendered by the plaintiff to the intestate at his request by pleading the statute of frauds. Faircloth v. Kenlaw, 165 N.C. 228, 81 S.E. 299. It is there stated: "He asked for the services, and has received the full benefit of them, and the law implies a promise to pay for them what they are reasonably worth, otherwise the statute would be turned into an instrument of fraud instead of executing the purpose for which it was passed. It was intended to prevent and not to promote fraud."
In Deal v. Wilson, 178 N.C. 600, 101 S.E. 205, Walker, J., said: "Where services are rendered on an agreement which is void by the statute, an action will lie on the implied promise to pay for such services, and the terms of the contract are admissible as evidence of what those services are worth." Continuing, on page 603, "It is stated in Brown on Statute of Frauds, 5 ed., sec. 118, `One who has rendered services in the execution of a verbal contract which on account of the statute cannot be enforced against the other party, can recover the value of his services upon the basis of quantum meruit.'"
Pertinent to cases of this character, in Lipe v. Trust Co., 207 N.C. 794,178 S.E. 665, Stacy, C. J., summarized the law: "It is established by decisions in this jurisdiction (1) that when services are performed under an oral agreement, express or implied, that compensation is to be provided for in the will of the party receiving the benefit, and no such provision is made, an action will lie to recover for the breach or to prevent an unjust enrichment, if need be, on the part of the recipient of such services," citing among other cases Whetstine v. Wilson, 104 N.C. 385,10 S.E. 471; Hager v. Whitener, supra.
5. There is error in the judgment providing that the judgment shall be a prior lien by reason of the attachments and by reason of the appearance of the heirs at law.
The alleged contract was with the intestate. The cause of action survived against the administrator. C. S., 159. There is statutory authority for appointment of an administrator where "decedent, not being domiciled in this State, died out of the State, leaving assets" in the State. C. S., 1 (3). The right to have an appointment made was open to plaintiff. C. S., 6 (3). A sale of real property by heirs of a nonresident within two years from granting of letters in invalid as to creditors and administrators. C. S., 76. No lien can be created against the estate of decedent by the commencement of a suit against the administrator. C. S., 102 and C. S., 62. The order of payment of all debts of decedent is prescribed by statute. C. S., 93. *Page 589 
Upon the death of a debtor his personal estate vests in the administrator or executor, and the lands descent to his heirs or vest in the devisees, subject to be sold if necessary to make assets to pay debts. "But the administration of the whole estate is placed in the hands of the personal representative, who is required first to apply the personal assets in payment of the debts, and if they prove insufficient, then the statute prescribes how the lands may be subjected and sold . . ." Tuck v. Walker,106 N.C. 285, 11 S.E. 183; Flynn v. Rumley, ante, 25.
There is no personal liability on the heirs at law, devises or distributees. Their liability for the debts of a decedent extends only to the value of the property of such decedent. C. S., 59 and 60. Moffitt v.Davis, 205 N.C. 565, 172 S.E. 317. Hence the defendants, heirs at law of H. N. Askins, are not estopped to deny the legal effect of the attachment.
By this action the plaintiff has established his claim against the estate of the decedent and is entitled to participate in the distribution of the assets of the estate in accordance with the statute, C. S., 93, and no more.
All other assignments have been considered and found to be without merit.
The judgment, when modified in accordance with this opinion, is affirmed.
Modified and affirmed.